      Case 3:20-cv-01532-RNC Document 12 Filed 10/15/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
SHARON GOLDSTEIN                           :      CIVIL NO. 3:20-CV-01532
                                           :
       Plaintiff                           :
                                           :
v.                                         :
                                           :
COSTCO WHOLESALE                           :
CORPORATION                                :
                                           :
       Defendant                           :      OCTOBER 15, 2020

                              MOTION FOR REMAND

       The defendant hereby moves to remand this action. On October 8, 2020 the

defendant removed this action pursuant to diversity jurisdiction and 28 USC

§1332. The case had been filed in New Britain Superior Court and assigned

docket no. HHB-CV20-6061978. However, the parties have reached and executed

a Stipulation that plaintiff’s damages do not exceed, and plaintiff will not seek to

recover damages, in excess of $75,000 exclusive of interest and costs. A copy of

the Stipulation is attached as Exhibit “A”. Defense counsel has communicated with

plaintiff’s counsel who consents to the granting of this motion.

       Based on the foregoing, the defendant respectfully moves that this case be

remanded to New Britain Superior Court.
Case 3:20-cv-01532-RNC Document 12 Filed 10/15/20 Page 2 of 3




                        THE DEFENDANT,
                        COSTCO WHOLESALE CORPORATION
                               /s/ Miles Esty
                        Miles Esty, Esq.
                        Esty & Buckmir, LLC
                        2340 Whitney Avenue
                        Hamden, CT 06518
                        Tel: (203) 248-5678
                        Fax: (203) 288-9974
                        E-Mail: mesty@estyandbuckmir.com
                        Fed Bar No. CT#: 08867
      Case 3:20-cv-01532-RNC Document 12 Filed 10/15/20 Page 3 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
SHARON GOLDSTEIN                           :       CIVIL NO. 3:20-CV-01532
                                           :
       Plaintiff                           :
                                           :
v.                                         :
                                           :
COSTCO WHOLESALE                           :
CORPORATION                                :
                                           :
       Defendant                           :       OCTOBER 15, 2020
                            CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2020 a copy of the defendant’s Motion
for Remand was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                    THE DEFENDANT,
                                    COSTCO WHOLESALE CORPORATION

                                           /s/ Miles Esty
                                    Miles Esty, Esq.
                                    Esty & Buckmir, LLC
                                    2340 Whitney Avenue
                                    Hamden, CT 06518
                                    Tel: (203) 248-5678
                                    Fax: (203) 288-9974
                                    E-Mail: mesty@estyandbuckmir.com
                                    Fed Bar No. CT#: 08867
